Title: To Thomas Jefferson from Daniel Brent, 7 September 1802
From: Brent, Daniel
To: Jefferson, Thomas


          
            Dep: of State Sepr 7th 1802.
          
          Daniel Brent respectfully informs the President that the Secy of War has intimated, a Commission for Joseph Story, as a Commr of Bankruptcy in Massachusetts, is wanted—A Blank Commission for the President & Secy of State’s signatures is accordingly herewith sent.  Danl Brent begs leave further to signify to the President, that a Parcel of Blank Commissions of the same kind were forwarded to him from this office some time ago for his signature, and that they are not yet returned.
         